DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018082022 filed 11/21/2018, which claims the benefit of the priority of European Patent Application No. 17203527.1 and EP18191954.9 filed 11/24/2017 and 08/31/2018 respectively. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 34-44, 46-51, 53-54 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-38, 40-41, 44, 46-48, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 in view of EP 2399600A1 (hereinafter “the ‘600 publication”).
Inoue teaches treatment of severe gut graft-versus-host disease (GVHD) after allogeneic hematopoietic stem cell transplantation by administering colostrum at a dose of 20 ml daily and given for 5 consecutive days (page 402, 1st paragraph, line 1-10). Inoue discloses that the colostrum was obtained from donors (page 402, right column, line 10-11). This reads on human colostrum. Inoue further discloses that GVHD disappeared soon after the colostrum therapy (3rd paragraph, line 12-13).
Inoue does not explicitly disclose that the patients were administered human beta or alpha defensin. However, as evidenced by Armogida, colostrum contains a high concentration of HBD-2, HD-5 and HD-6 (abstract). Armogida discloses that human neutrophil-derived α-defensin 1 (HNP-1) and human β-defensin 2 (HBD-2) were present in the highest concentrations (median, 33.0 and 31.3 g/mL, respectively) and that HNP-1, HD-5, and HD-6 were present in significantly higher levels in colostrum (abstract). Therefore, human colostrum comprises the instant human beta or alpha defensin and there is an expectation that administration of colostrum for treatment of GVHD comprises administering human beta or alpha defensin.
Inoue does not teach the daily dosage of the defensin peptide and does not teach that the peptide was purified or recombinant defensin.
‘600 teaches the use of beta defensin for treatment of diseases such as inflammatory bowel diseases (abstract) and further that the peptides include human beta defensin 1 (hBD1; see SEQ ID NO: 1), human beta defensin 2 (hBD2; see SEQ ID NO: 2), human beta defensin 3 (hBD3; see SEQ ID NO:3), human beta defensin 4 (hBD4; see SEQ ID NO:4) [0026]. ‘600 further teaches that mammal beta defensin is administered at a daily dosage of from about 0.001 mg/kg body weight to about 10 mg/kg body weight, preferably from about 0.01 mg/kg body weight to about 10 mg/kg body weight (claim 2, 10 and [0053]). ‘600 teaches that the peptide had anti-inflammatory activity at the dosages [00108]. ‘600 teaches that the peptide can be prepared by well-known recombinant methods or by classical purification methods [0031] or may also be isolated and purified in accordance with conventional methods of recombinant synthesis [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Inoue, Armogida and ‘600 and use the instant human defensin to treat GVHD because Inoue discloses that human colostrum was effective in treating GVHD and as evidenced by Armogida, colostrum contains high concentration of human defensin. In addition, ‘600 teaches that the human defensin peptide may be isolated and may be administered at the instant dosages and the peptide had anti-inflammatory activity. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using the instant human defensin to treat and prevent GVHD at dosages disclosed by ‘600 because ‘600 teaches that the peptide helped in the induction of various chemokines and cytokines, chemotactic and apoptotic activities as well as play a role in wound healing, proliferation of epithelial and fibroblast cells, angiogenesis and vasculogenesis [0004]. In addition, even though colostrum is known to have other peptides, one of the peptides disclosed is defensin as evidenced by Armogida. It is also known in the art that defensin has been isolated and purified. One of ordinary skill in the art would be motivated to try defensin to treat GVHD and obtain a reasonable expectation of success. The disclosures therefore render obvious the instant claim 34.
Regarding claim 35-38, Inoue teaches that colostrum was successful in treating GVHD (1st paragraph, line 1-10). In addition, Armogida discloses that colostrum contains high concentrations of HBD-2, HD-5 and HD-6 (abstract). One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using the HBD-2, HD-5 and HD-6 for the treatment of GVHD. Furthermore, ‘600 teaches that the peptides include human beta defensin 1 (hBD1; see SEQ ID NO: 1; 100% identical to instant SEQ ID NO: 1), human beta defensin 2 (hBD2; see SEQ ID NO: 2; 100% identical to instant SEQ ID NO: 2), human beta defensin 3 (hBD3; see SEQ ID NO: 3), human beta defensin 4 (hBD4; see SEQ ID NO: 4) [0026] which are 100% identical to the instant sequences.
Regarding claim 40, Inoue teaches that colostrum was successful in treating GVHD (1st paragraph, line 1-10). In addition, Armogida discloses that colostrum contains high concentrations of HBD-2, HD-5 and HD-6 (abstract). A skilled artisan would therefore be motivated and would have had a reasonable expectation of success in using the HBD-2, HD-5 and HD-6 for the treatment of GVHD. Inoue further teaches that the colostrum was administered after symptoms of gut GVHD (3rd paragraph, line 6-10).
Regarding claim 41, Inoue discloses that colostrum was administered orally at 20 ml/day for 5 consecutive days and gut GVHD disappeared soon after the colostrum therapy as shown in Figure 1 (page 402, right column, 2nd paragraph, line 12-15).
Regarding claim 44, Inoue discloses that colostrum and low-dose etoposide (VP16) as a systemic immunosuppressive agent was administered (page 402, right column, 2nd paragraph, line 9-10).
Regarding claim 46, Inoue teaches that the colostrum, which as evidenced by Armogida comprises high concentration of defensin, was administered orally at a dose of 20 ml/day for 5 consecutive days (3rd paragraph, line 10-13). This reads on once per day.
Regarding claim 47 and 48, Inoue teaches that the colostrum, which as evidenced by Armogida comprises high concentration of defensin, was administered orally at a dose of 20 ml/day for 5 consecutive days (3rd paragraph, line 10-13).
Regarding claim 53, Inoue teaches treatment of severe gut graft-versus-host disease (GVHD) after allogeneic hematopoietic stem cell transplantation by administering colostrum at a dose of 20 ml daily and given for 5 consecutive days (page 402, 1st paragraph, line 1-10). As evidenced by Armogida, colostrum contains a high concentration of HBD-2, HD-5 and HD-6 (abstract). Furthermore, HBD-2 is known to be purified recombinantly as disclosed by ‘600 [0059] and further, ‘600 discloses the sequence of HBD-2 which is 100% identical to the instant sequence [0026]. One of ordinary skill in the art would be motivated to use HBD-2 to treat GVHD and obtain a reasonable expectation of success.
Regarding claim 54, ‘600 teaches that the defensin is formulated as pills, capsules, granules, tablets (coated or uncoated) [0054] and is by oral administration (abstract).
Claims 34-38, 40-44, 46-48, and 54 are still rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages 402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 in view of EP2399600A1 (hereinafter “the ‘600 publication”) and US 2008/0194481A1 (hereinafter “the ‘481 publication”).
The teachings of Inoue, Armogida and ‘600 are disclosed above and incorporated herein by reference.
The references do not teach the defensin comprising one additional moiety.
‘481 teaches albumin fusion protein comprising a therapeutic protein [0055] such as beta defensin-2 [0062]. ‘481 teaches that the fusion proteins are more stable and therefore are administered less frequently thereby decreasing potential side-effects to the patient [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inoue and ‘600 and prepare a method of treating where the defensin has an additional moiety as taught by ‘481 because ‘481 teaches that the proteins were more stable. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with such a method because ‘481 teaches that the proteins can be administered less frequently thereby decreasing potential side-effects to the patient.
Regarding claims 42 and 43, ‘481 teaches albumin fusion protein comprising a therapeutic protein [0055] such as beta defensin-2 [0062].

Claims 34-41, 44, 46-51, 53-54 are still rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in (Bone Marrow Transplantation volume 22, pages 402–403 (1998)) as evidenced by Armogida et al. in (Allergy and Asthma Proceedings Providence Vo. 25, Iss. 5 (2004): 297-304) - IDS- 08/12/2020 in view of EP2399600A1 (hereinafter “the ‘600 publication”), Hayase et al. in (J Exp Med (2017) 214 (12): 3507–3518) IDS- 08/12/2020 and US 2011/0200610A1 (hereinafter “the ‘610 publication”).

The teachings of Inoue, Armogida and ‘600 are disclosed above and incorporated herein by reference.
The reference to not teach administration of defensin via intrapulmonary, intratracheal or intranasal administration is by an inhaler, nebulizer, or vaporizer.
Hayase discloses disorders such as GVHD disrupt Paneth cell functions, resulting in unfavorably altered intestinal microbiota (dysbiosis) (abstract). Therefore, Hayase discloses that GVHD is characterized by dysbiosis. Hayase further discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD (page 3512, right column, and line 7-36). Hayase discloses that administration of Crp4 significantly ameliorated GVHD-mediated dysbiosis (Fig. 3 B) and restored microbiome diversity (Fig. 3 C), significantly inhibited the GVHD-associated outgrowth of Bacteroides at genus level and significantly mitigated weight loss and clinical GVHD scores on day 21 after SCT (Fig. 3, I and J).
With regards to the administration, ‘610 teaches a method of treatment comprising administering a composition comprising colostrum [0027-0030]. ‘610 further discloses that the composition may be formulated for administration orally, by inhalation as an aerosol, or by parenteral, intravaginal, intranasal, mucosal, sublingual, topical, or rectal administration, or any combination thereof [0042] and for treatment of disorders including graft versus host disease (GVHD), or to prevent allograft rejection [0353, 0515, 0587, 0882].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Inoue, Armogida , ‘610 and Hayase and prepare a method of treating GVHD that by administration of alpha or beta defensin because Hayase discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using the defensin peptides of Hayase using the administration route of ‘610 to treat GVHD because ‘610 disclosed that colostrum (which is high in defensin) was successful in treating GVHD.
Regarding claim 39, Hayase discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD (page 3512, right column, line 7-36). Even though Hayase does not explicitly disclose that defensin was administered on the day of the transplant, a skilled artisan would be motivated to administer defensin on the day of transplantation so as to prevent GVHD.
Regarding claim 49, ‘610 discloses that the composition may be formulated for administration orally, by inhalation as an aerosol, or by parenteral, intravaginal, intranasal, mucosal, sublingual, topical, or rectal administration, or any combination thereof [0042].
Regarding claim 50, Hayase discloses that survival after SCT was modest with Crp4 (page 3513, left column, 2nd paragraph, line 3-5).
Regarding claim 51, ‘610 discloses that the composition may be applicable in the treatment of condition including scleroderma [0354, 0410, 0430, 0587, and 0588].
Regarding claim 53, Hayase discloses disorders such as GVHD disrupt Paneth cell functions, resulting in unfavorably altered intestinal microbiota (dysbiosis) (abstract). Hayase further discloses that oral administration of α-defensin Crp4 prevents dysbiosis and GVHD (page 3512, right column, and line 7-36). Hayase discloses that administration of Crp4 significantly ameliorated GVHD-mediated dysbiosis (Fig. 3 B) and restored microbiome diversity (Fig. 3 C), significantly inhibited the GVHD-associated outgrowth of Bacteroides at genus level and significantly mitigated weight loss and clinical GVHD scores on day 21 after SCT (Fig. 3, I and J). 

Claims 34-35, 38-39, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3231816A1 (hereinafter “the ‘816 publication) in view of CN 104971343A (hereinafter “the ‘343 publication) as evidenced by Hayase et al. in (J Exp Med (2017) 214 (12): 3507–3518).
The teachings of the CN 104971343A publication are obtained from the English language translation of the CN 104971343A publication obtained by Espacenet and the citations are based on the English language translation.
‘816 teaches a composition comprising bovine colostrum and that the bovine colostrum comprises defensins (claim 1-3; [0010, 0065]). ‘816 teaches that the oral composition can be administered to a subject to treat or prevent disorders associated with an abnormal or unwanted immune response associated with cell, tissue or organ transplantation, e.g., renal, hepatic, and cardiac transplantation, e.g., graft versus host disease (GVHD), or to prevent allograft rejection [0086].
‘816 does not explicitly disclose that the specific defensin protein and does not disclose that the defensin is purified.
‘343 teaches the use of alpha defensin 5 and 6 to treat metabolic syndrome and to balance intestinal flora and to treat related diseases (abstract). ‘343 teaches that the amino acid sequence of the alpha defensin 5 and 6 are ATCYCRHGRCATRESLSGVCEISGRLYRLCCR (bottom of page 5) and AFTCHCRRSCYSTEYSYGTCTVMGINHRFCCL (top of page 6) which are 100% identical to the instant sequence. The Examiner notes that even though the ‘343 publication does not explicitly disclose that the peptides were purified, the fact that ‘343 discloses the exact instant peptide means that the peptide was purified. ‘343 further teaches that the defensin peptide were to treat dysbiosis by effectively being able to rebalance intestinal flora. As disclosed by Hayase, GVHD is characterized by dysbiosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘816 and ‘343 and use the defensin peptides such as alpha defensin 5 to treat GVHD because ‘816 teaches that the composition that also comprises defensin was successful in treating GVHD [0086]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the teachings of ‘816 and ‘343 and using defensin peptides of ‘343 to treat GVHD because ‘343 teaches that the peptides were successful in treating dysbiosis which is a characteristic of GVHD and ‘816 teaches that composition comprising colostrum and defensins proteins were used to treat GVHD [0086]. The disclosures render obvious claim 34.
Regarding claims 35 and 38, ‘343 teaches that the amino acid sequence of the alpha defensin 5 and 6 are ATCYCRHGRCATRESLSGVCEISGRLYRLCCR (bottom of page 5) and AFTCHCRRSCYSTEYSYGTCTVMGINHRFCCL (top of page 6) which are 100% identical to the instant sequence SEQ ID NO: 5.
Regarding claim 39, ‘816 teaches that oral compositions described herein can be administered to a subject to treat or prevent disorders associated with an abnormal or unwanted immune response associated with cell, tissue or organ transplantation, e.g., renal, hepatic, and cardiac transplantation, e.g., graft versus host disease (GVHD), or to prevent allograft rejection [0086]. The recitation of “prevent” reads on administration before transplantation which includes “on the of” rendering obvious the instant claim.
Regarding claims 47 and 48, ‘343 teaches oral administration of the defensin peptide (see page 5, 2nd paragraph).

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that in contrast to Inoue, the claims are directed to purified or recombinant defensins - which are not taught or suggested by Inoue has having any function at all and that colostrum includes a very large number of components, and the cited references fail to teach or suggest any function of any defensin in treating GVHD. Applicant argues that based on the teaching of the cited references, one of ordinary skill in the art has absolutely no idea what of the vast array of compounds within colostrum will elicit the positive effects observed by any cited reference or for use in any of the presently claimed methods.
Applicant argues that the rejections are continually based on the unfounded assertion that there is reasonable expectation of success administering a defensin for treatment of GVHD based solely on the finding that colostrum includes high concentrations of defensin. This is an unfounded argument that is not based on true knowledge of the sheer complexity of colostrum or the fact that, as is taught by the art, other components at even much higher concentrations are both present in colostrum and taught to be the mediators of the effects found in the cited references. Applicant argues that one of ordinary skill in the art without the subject specification before them would recognize from Inoue and Armogida merely that human colostrum may be used to treat GVHD and that human colostrum contains a very large number of compounds, but that no reference teaches that defensins are active in any way for the treatment of GVHD and that if there is any such reasonable expectation of success it would be by administration of cytokines or immunoglobulins, not defensins as claimed.
Applicant argues that The law is clear that both the motivation to try any particular compound and a reasonable expectation of success cannot be gleaned from the Applicant's specification, but must be found in the prior art itself. Here the cited references teach that the likely active components in colostrum would be cytokines or immunoglobulins. Other than that explicit teaching in Inoue, the cited references are nothing more than a mere recognition that colostrum contains a wide array of components with many diverse functions, none of which are specifically or individually taught to have any possible effect on the course of GVHD. Thus, the USPTO has fallen "into the hindsight trap" with no reasonable basis for finding a motivation or reasonable expectation of success for the use of defensins for the treatment of GVHD other than Applicant's own specification, defining a classic case of unfortunate hindsight where the Office fell "victim to the insidious effect of a hindsight syndrome wherein that which only the invention taught is used against its teacher.
The arguments presented above have been fully considered but are unpersuasive because Inoue clearly discloses that even though immunoglobulins can be used, colostrum is definitely superior. Furthermore, Armogida clearly disclosed the innate immune system mediators in colostrum and clearly teaches that colostrum contains high concentrations of defensins. Armogida did not just list a number of compounds that could be found in colostrum. Armogida specifically cited the different types of defensin peptides and listed their concentration and went further to note that defensin is found in high concentrations in colostrum. One of ordinary skill in the art who has read the cited reference would clearly be able to envisage that administration of colostrum encompasses administering high concentrations of defensins. With regards to applicant’s argument that none of the cited references teach purified or recombinant defensins, the Examiner notes the ‘600 publication teaches that the peptide can be prepared by well-known recombinant methods or by classical purification methods [0031] or may also be isolated and purified in accordance with conventional methods of recombinant synthesis [0059]. Therefore, the purified or recombinant defensin is known in the art. One of ordinary skill would be motivated to use recombinant defensin as taught by the ‘600 publication to treat GVHD and obtain a reasonable expectation of success.
With regards to applicant’s argument that other compounds are found in higher concentrations than defensin in colostrum, the Examiner notes that the concentration of defensin is significant enough to motivate one of ordinary skill in the art to try. Furthermore, the reference that the Examiner is depending on to make the rejection (Armogida) clearly lists defensin in very high concentrations. In addition, the Examiner has made a new rejection using other references that clearly teach a composition comprising defensin that was successful in treating GVHD or dysbiosis. The argument that colostrum comprises other compounds in high concentrations is not persuasive because one of the compounds in colostrum is the alpha and beta defensin. One of ordinary skill in the art who is administering colostrum, is also administering several types of alpha and beta defensins. Inoue explicitly teaches that colostrum was successful and was superior in treating GVHD rendering obvious the instant claims. The Examiner notes that the teachings are clearly not unfounded assertions. 
With regards to applicant’s argument that both the motivation to try any particular compound and a reasonable expectation of success cannot be gleaned from the Applicant's specification, the Examiner notes that this argument is unpersuasive because the cited prior art clearly teaches that colostrum has been used to treat GVHD (Inoue). Furthermore, Armogida clearly teaches that several defensin claimed in the instant invention, are found in high concentrations in colostrum. In fact, Armogida only lists three compounds that are found in colostrum, i.e. defensins, cathelicidins, and toll-like receptors (TLRs). Armogida goes further and states that HBD-2 is present in the highest concentration. The Examiner notes that the teachings were not found in the instant specification. The Examiner has clearly indicated and cited exactly where the teachings are found in the cited prior art. One of ordinary skill in the art who has read the cited references would be able to arrive to the instant invention. The arguments are unpersuasive and the rejection is maintained.
Conclusion
Claims 34-44, 46-51, 53-54 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        




/ARADHANA SASAN/Primary Examiner, Art Unit 1615